Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 1 of 13 - Page ID#: 148




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  FRANKFORT

  CRIMINAL ACTION NO. 3:19-CR-00028-GFVT-MAS

  UNITED STATES OF AMERICA                                                      PLAINTIFF


  V.             UNITED STATES’S SENTENCING MEMORANDUM


  DYLAN LEE JARRELL                                                           DEFENDANT

                                         * * * * *

         The defendant, Dylan Lee Jarrell, plotted and prepared to kill many people at his

  former high school. Federal and state law enforcement interrupted that plan before Jarrell

  could harm a single person. But in the months leading up that event, Jarrell acquired all

  the tools he needed to perform this heinous act, including an AR-15 semiautomatic rifle

  and a bump stock. Jarrell possessed this rifle as he threatened the other object of his

  murderous rage—a female hip-hop artist who had become his obsession and who he

  hoped to kill in a murder-suicide. After law enforcement detected Jarrell’s plans, a

  federal grand jury indicted him of multiple crimes based on these and other events.

  Jarrell then entered guilty pleas to transmission of a threatening communication in

  interstate commerce (Count 2), cyberstalking (Count 5), false statements to the FBI

  (Count 6), and possession of a firearm in furtherance of a crime of violence (Count 7).

  He now is before this Court for sentencing.
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 2 of 13 - Page ID#: 149




         The United States Probation Office has determined that the sentencing guidelines

  range is 51 to 63 months for Counts 2, 5, and 6. [See PSR ¶ 81.] The Probation Office’s

  recommendation reflects all of the relevant conduct associated with the counts of

  conviction and includes offense level enhancements based on: (1) Jarrell’s conduct

  evidencing intent to carry out his threats [6 levels per U.S.S.G. § 2A6.1(b)(1)]; (2)

  Jarrell’s substantial disruption of public functions; specifically, the closure of Anderson

  County Public Schools following the discovery of Jarrell’s plot [4 levels per U.S.S.G.

  § 2A6.1(b)(4)(A)]; (3) Jarrell’s use of body armor in preparation for a crime of violence

  [4 levels per U.S.S.G. § 3B1.5(2)(B)]; and (4) Jarrell’s intentional selection of a victim

  because of perceived race [3 levels per U.S.S.G. § 3A1.1(a)]. [See PSR ¶¶ 25-33.]

  Neither party has objected to any aspect of these Guidelines calculations.

         For Count 7, the mandatory minimum sentence is 60 months imprisonment, see 18

  U.S.C. § 924(c)(1)(D)(ii), and the Sentencing Guidelines prescribe this term to be

  imposed consecutively with the term(s) of imprisonment for the other counts. See

  U.S.S.G. § 2K2.4(b), 5G1.2(a). Thus, for all counts combined, the recommended term of

  imprisonment is between 111 and 123 months.

         For the reasons stated below, the United States respectfully asks the Court to

  impose a sentence that includes a 123-month term of imprisonment and a 5-year term of

  supervised release.
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 3 of 13 - Page ID#: 150




         A. The Nature and Circumstances of the Offense and the History and
            Characteristics of the Defendant.

         Jarrell stands to be sentenced for four offenses, each arising from his words and

  his possession of a firearm. But Jarrell’s offenses are much more serious than mere

  words; he committed each of these crimes as part of a fully developed plan to commit

  mass murder. The nature and circumstances of these offenses can only be understood

  fully within the context of Jarrell’s deadly objectives.

         On October 18, 2018, state law enforcement received a complaint from K.B. about

  racially motivated harassment from a Facebook user who K.B. identified as Jarrell.

  Federal and state law enforcement worked together to quickly locate and confront Jarrell,

  search his social media accounts and electronic devices, and ultimately arrest Jarrell on

  state terroristic threatening charges. The FBI interviewed Jarrell shortly after his arrest.

  Jarrell confessed he had been preparing for a school shooting as reprisal for perceived

  personal grievances and as a political statement. Jarrell referred to the FBI to a manifesto

  he had drafted to explain his motives.1 In the interview and manifesto, Jarrell explained


  1
      Before Jarrell’s arrest and this interview, the FBI located this manifesto stored in an
      application on Jarrell’s iPhone, along with related checklists for attack preparation, draft
      messages to media outlets and individuals, and song lyrics composed by Jarrell between June
      and October 2018. The United States is submitting these writings for the Court’s review
      through a contemporaneous filing made under seal. A growing body of research has
      recognized the phenomenon by which publication of details about mass shootings, including
      especially the shooter’s motivations, tends to inspire copycat actions. See, e.g., Alex Pew, et
      al., Does Media Coverage Inspire Copy Cat Mass Shootings?, N’tl Ctr. for Health Research,
      at http://www.center4research.org/copy-cats-kill/ (last visited May 15, 2020). In fact, Jarrell
      himself drew motivation from mass murderers who preceded him, as he wrote and later
      confessed to the FBI. In order to avoid further publication of Jarrell’s writings about his own
      motivations for his planned attack, the United States respectfully asks the Court to maintain
      the manifesto and other writings under seal indefinitely.
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 4 of 13 - Page ID#: 151




  how he had fixated on a hip-hop artist (identified in the indictment as D.B.). Jarrell

  described a plan he had formulated to commit a murder-suicide with D.B. at a concert

  scheduled in Kentucky in late 2018. Jarrell explained that events in his life caused him to

  step up his plans for violence, and he then began to plot a more imminent mass shooting.

         Jarrell formulated a specific plan to attack Shelby County High School, which he

  had previously attended as a student. Jarrell told the FBI he intended to focus his attack

  on an administrator and a teacher who he believed had treated him unfairly. Jarrell

  claimed he intended to attack only the school’s administrators and faculty members.

  During its search of Jarrell’s mobile phone, however, the FBI located a draft message

  Jarrell composed to multiple media outlets. In this message, Jarrell stated his aspiration

  to shed more blood than any other school shooter who preceded him. Jarrell’s media

  message is quoted in pertinent part below:

                Hello, I am contacting you today to let you all know I will be
                the newest school shooter of 2018. I will be using a AR15
                with 100 round magazine and a 100 Round Drum which will
                also have a bump stock attached to it. I will have a custom
                Dust Cover that says “you’re fucked” and custom writing on
                my magazines. This will occur somewhere in Kentucky I will
                not tell you where at yet because I have not done it yet but it
                will be somewhere close to Anderson county. . . . Now since
                I don’t plan on committing suicide or shooting it out with the
                cops but rather surrounding on sight and dropping my gun. I
                will be doing written interviews with anyone who would like
                to interview me (the one responsible for Americans worst
                school shooting in modern history.) . . . . I thank you for your
                time and all the postings you will do about me.

  (Emphasis added.)
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 5 of 13 - Page ID#: 152




         As Jarrell plotted his violence toward D.B. and Shelby County High School, he

  acquired all the tools necessary for mass murder. In August 2018, Jarrell purchased an

  American Tactical Omni Maxx P3 Hybrid 5.56 caliber AR-15 rifle. In the weeks that

  followed that purchase, Jarrell acquired a bump stock, several high capacity magazines,

  body armor, ammunition, and other tactical gear. In mid-October, Jarrell secretly stashed

  his firearm, magazines, ammunition, and tactical gear in the trunk of a family car.

  Drawing ideas from a previous mass murderer, Jarrell disguised the rifle in a guitar case.

  Jarrell would later tell the FBI that his intent was to ready himself for the moment when a

  fight with a family member would anger and embolden him for the attack. In essence,

  Jarrell built a powder keg and was waiting only for someone else to light the fuse.

         The heroic actions of a few prevented that from happening. When Jarrell’s fury

  boiled out over the internet, K.B. identified him and reported his harassment to Kentucky

  state law enforcement. Upon receipt of this tip, the FBI rapidly confirmed Jarrell as the

  likely author of anonymously posted internet outbursts implying preparations for a school

  shooting. The FBI located Jarrell and obtained consent to search his phone, placed him

  under immediate and constant surveillance, and quickly performed forensic examinations

  on his device, revealing his plans. FBI surveillance observed Jarrell attempting to enter a

  car to leave his home at approximately 3:12pm on October 18, 2018. State and federal

  law enforcement sprang into action to arrest Jarrell and search the car. That search

  revealed Jarrell’s firearm, magazines, ammunition, and tactical gear, each concealed in

  the car as he was trying to leave.
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 6 of 13 - Page ID#: 153




         The government cannot say with certainty where Jarrell intended to go as he

  attempted to leave his home that day. Jarrell had already been questioned by the FBI

  earlier that morning and knew that the FBI was already reviewing the content of his

  phone. When the FBI interdicted him, Jarrell claimed he did “not wanna hurt anyone

  today.” Yet, his manifesto expressed his intent to accelerate his plans in response to his

  awareness of other law enforcement scrutiny of his activities. It is possible that Jarrell

  simply intended to dispose of the evidence contained in the trunk of his car. But it is also

  possible that Jarrell intended then to carry out his plans in some form.2 What can be said

  with certainty is this: Jarrell’s plans were averted not by any action that should be

  credited to him at sentencing, but by a private citizen’s diligence and a resourceful law

  enforcement response.

         In addition to these circumstances surrounding his offenses, the Court will

  consider Jarrell’s history and characteristics to fashion an appropriate sentence. The

  presentence report details aspects of Jarrell’s troubled past and diagnosed impediments

  and disorders. [See PSR ¶¶ 61, 64-69.] It undoubtedly would be challenging for any

  individual to rise above some of these issues. But Jarrell, so far, has rejected many

  intervention attempts, [see id. ¶ 65], and instead chose an abhorrent expression of his




  2
      Shelby County High School was approximately a thirty minute drive from Jarrell’s home and
      was closed for fall break on the day of Jarrell’s arrest. But Anderson County High School
      was in session that day and was approximately a two minute drive from Jarrell’s home.
      Jarrell was attempting to leave his home during the school’s dismissal time. Anderson
      County High School closed the following day in response to discovery of Jarrell’s plans and
      as law enforcement investigated whether Jarrell planned to act alone.
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 7 of 13 - Page ID#: 154




  anger. Jarrell’s history and characteristics signal a serious need for the sentence imposed

  to provide treatment and rehabilitation, but they do not give reason for leniency.

         B. Punishment for the Offense and General Deterrence.

         It is vital for the sentence imposed to “reflect the seriousness of the offense,”

  “promote respect for the law,” “provide just punishment for the offense,” and “afford

  adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A), (B). Each of these

  factors necessitates the highest recommended term of incarceration.

         It is difficult to imagine a crime more serious than the mass murder Jarrell plotted.

  The only mitigating circumstance is that he did not succeed, which happened because of

  the intervention of others. For this—and perhaps only this—reason, Jarrell faces

  sentencing not for murder, but for offenses committed while he planned this atrocity. In

  May 2018, Jarrell used an anonymous Reddit account to post a series of questions and a

  threat implying he was planning a school shooting. [See R. 29: Plea Agreement at

  ¶ 6(b).] A preliminary FBI investigation revealed information potentially attributing

  these posts to a residence at which Jarrell lived with several others. In a May 2018

  interview with the FBI, Jarrell disclaimed knowledge of the posts and lied about

  ownership of the Reddit account, impeding the investigation. [See id. ¶ 6(c).] As the

  summer progressed, Jarrell acquired an AR-15 rifle and other items to facilitate the

  murder-suicide he had planned for D.B. and the school shooting he ultimately resolved to

  commit. [See id. ¶ 6(d).] In September 2018, Jarrell sent a series of Instagram messages

  to D.B., threatening to attack D.B. with the rifle he possessed. [See id. ¶ 6(e).] These
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 8 of 13 - Page ID#: 155




  events are the factual predicates for Counts 2, 6, and 7. Each of these offenses was

  unquestionably serious, especially in light of Jarrell’s overall objectives.

         Jarrell’s cyberstalking of K.B. (Count 5) appeared to be an act of rage

  disconnected from Jarrell’s mass shooting plans, but was also serious. Jarrell targeted

  K.B. based on the race of K.B.’s children and expressed hope that the children would be

  “hung.” [See R. 29: Plea Agreement at ¶ 6(g).] The incident distressed K.B. so much

  that K.B. researched and identified Jarrell and reported him to Kentucky state law

  enforcement.

         A sentence at the top of the guidelines range would be an appropriate and just

  punishment for these offenses. Tragedy was averted in this case, but Jarrell should not

  receive credit for that. Jarrell tried to impede the FBI’s investigation when questioned

  about the suspicious Reddit activity in May 2018. He only began to cooperate upon

  being questioned again in October 2018 and only when law enforcement confronted him

  with evidence specifically relating to his harassment of K.B. Only then did Jarrell

  consent to a search of his phone and, after being arrested, confess to his plans. If not for

  this late cooperation and his guilty plea, the United States would have sought an

  obstruction of justice enhancement and an above-guidelines sentence. Jarrell’s

  punishment should, to the extent consistent with the guidelines, reflect the carnage he

  planned and would have wrought if not for law enforcement’s timely intervention. A
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 9 of 13 - Page ID#: 156




  sentence at the top of the recommended range would also promote respect for the law by

  communicating the imperative to be truthful in an investigation.

         The need for general deterrence is also a driving concern in this case. The rising

  frequency of active shooter situations has been a gruesome feature of American life over

  the last two decades. The FBI compiled and published a data analysis of these incidents

  between 2000 and 2018.3 This analysis showed a sustained upward trend in the 2000s

  and over a dozen of these incidents in all but one year of the 2010s:




  The more recent shootings tended to feature higher numbers of casualties:




  3
      See Quick Look: 277 Active Shooter Incidents in the United States From 2000 to
      2018, FBI Office of Partner Engagement, at
      https://www.fbi.gov/about/partnerships/office-of-partner-engagement/active-shooter-
      incidents-graphics (last visited May 7, 2020).
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 10 of 13 - Page ID#:
                                     157




These numbers track the reality that would-be shooters are studying the actions of

previous shooters, mimicking their use of military-style firearms, bump stocks designed

to simulate automatic fire, and high capacity magazines. The FBI analysis found that

they have increasingly launched their attacks in crowded locations like businesses,

government buildings, places of worship, and—as Jarrell planned in this case—schools.




In short, there are more active shooters today than there were twenty years ago, and more

of them are using tactics designed to inflict the most bloodshed possible. Jarrell’s plan
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 11 of 13 - Page ID#:
                                     158



fell squarely within this trend. There must be a clear, consistent message that these

aspiring murderers can be detected and disrupted in their planning phases, will be

vigorously investigated and prosecuted, and will receive sentences among the most

serious available under law. The government recognizes this problem will not be solved

overnight or through one criminal case, but it respectfully asks the Court to impose a

sentence that contributes to this message.

       C. Protection of the Public and Rehabilitation of the Defendant.

       The sentence imposed must also “protect the public from further crimes of the

defendant” and “provide the defendant with needed education or vocational training,

medical care, or other correctional treatment.” 18 U.S.C. § 3553(a)(2)(C), (D).

Incapacitation, specific deterrence, and rehabilitation are all important issues for which

Jarrell’s sentence must account. Without restrictions on his liberty, Jarrell posed a

significant threat to the community. The longer Jarrell is incarcerated, the longer that

threat is removed from public space. Yet, Jarrell does not face life in prison and will

inevitably reenter society in the future. His successful rehabilitation would provide the

only lasting safeguard against a revival of the violence he once planned. The Bureau of

Prisons is equipped with the facilities and programs necessary to give Jarrell a chance at

successful reentry. But the highest recommended term of incarceration also carries the

highest possibility of success for these programs to work.

       For many of the same reasons, the government respectfully asks the Court to

impose the maximum term of supervised release available to follow Jarrell’s term of

imprisonment. In this case, that is a five-year supervised release term. See 18 U.S.C.
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 12 of 13 - Page ID#:
                                     159



§§ 3583(b)(1) & 3624(e). The United States Probation Office has recommended certain

release conditions designed to mitigate the public safety threat from Jarrell upon his

reentry into society. [See PSR ¶ 86.] These conditions include residential searches,

electronic device inspections, and prohibitions on internet activities, along with

requirements for Jarrell to subject himself to any prescribed medical care and counseling.

[See id.] These conditions, coupled with a five-year term of supervised release, will put

the Court in the best position to assess Jarrell’s state and the extent to which he poses any

potential danger upon his release.

                                     CONCLUSION

       For the foregoing reasons, the United States respectfully asks the Court to impose

a 123-month term of imprisonment and a five-year term of supervised release.



                                                  Respectfully submitted,

                                                  ROBERT M. DUNCAN, JR.
                                                  UNITED STATES ATTORNEY


                                           By:    s/ Andrew T. Boone
                                                  Andrew T. Boone
                                                  Assistant United States Attorney
                                                  260 W. Vine Street, Suite 300
                                                  Lexington, Kentucky 40507-1612
                                                  (859) 685-4841
                                                  FAX (859) 233-2747
                                                  andrew.boone2@usdoj.gov
Case: 3:19-cr-00028-GFVT-MAS Doc #: 39 Filed: 05/15/20 Page: 13 of 13 - Page ID#:
                                     160



                           CERTIFICATE OF SERVICE

      On May 15, 2020, I electronically filed this document through the ECF system,
which will send the notice of electronic filing to counsel of record.



                                              /s/Andrew T. Boone
                                              Assistant United States Attorney
